Case 1:19-cv-02381-LTB-MEH Document 166 Filed 10/27/20 USDC Colorado Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-CV2381-MEH-LTB

  WALTER CHARNOFF,

  Plaintiff,

  v.

  NANCY LOVING d/b/a ARTSUITE, et al.

  Defendants.


                                      MOTION TO WITHDRAW



            The Law Office of Ian T. Hicks, counsel of record for Plaintiff Walter Charnoff

  (“Plaintiff”), respectfully requests that the Court permit counsel to withdraw from

  representing Plaintiff in this matter.

                   CERTIFICATE OF COMPLIANCE WITH D.C.COLO.LattyR 5(b)

            Counsel for Plaintiff hereby certifies that he has contemporaneously advised his client

  of his obligations as required by D.C.Colo.LattyR 5(b).
            1.     Contemporaneously with this motion, Daniel J. Vedra of Vedra Law LLC has

  entered his appearance on behalf of Plaintiff. Current counsel for Plaintiff, Ian Hicks, has

  prior commitments to other matters that impact his continued representation on ths case.

  Mr. Vedra will continue representation of Plaintiff in this case and Mr. Hicks will withdraw

  withdraw from representation. By virtue of these circumstances, good cause for withdrawal

  exists.

            2.     Counsel has taken steps to minimize any prejudice to the clients by (1)
  speaking with Plaintiff’s new counsel (2) forwarding a complete copy of Plaintiff’s file to


  00058796. 1
Case 1:19-cv-02381-LTB-MEH Document 166 Filed 10/27/20 USDC Colorado Page 2 of 3




  Vedra Law LLC, and (3) alerting Plaintiff to all pending deadlines.

           WHEREFORE, for good cause, undersigned counsel respectfully moves the Court for

  an order that The Law Office of Ian T. Hicks, LLC may withdraw as attorney for Plaintiff.

                DATED at Denver, Colorado this 26th day of October, 2020.


                                                       /s/ Ian T. Hicks, Esq
                                                       Ian T. Hicks, Reg. No., 39332
                                                       The Law Office of Ian T. Hicks LLC
                                                       Attorney for Plaintiff
                                                       6000 East Evans Avenue, Suite 1-360
                                                       Denver, Colorado, 80222
                                                       Telephone: (720) 216-1511
                                                       Facsimile: (303) 648-4169
                                                       E-mail: ian@ithlaw.com




  00058796. 1                                      2
Case 1:19-cv-02381-LTB-MEH Document 166 Filed 10/27/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

  I hereby certify that on October 27, 2020, the foregoing was served via CM/ECF on all
  parties who have entered their appearances in this matter and on the Plaintiff by e-mail.

                                                          /s/Ian T. Hicks




  00058796. 1                                  3
